DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to RCE
2.	An RCE with accompanying claim amendment was filed September 22, 2021 (hereinafter “Amendment”) in response to a Final Rejection dated May 27, 2021.
	Claims 21 – 32 remain pending.
	The Amendment and Remarks have been carefully considered and further searching conducted.  The Amendment to the Claims is considered to be taught by the cited and applied prior art.  The Remarks are considered non-persuasive.  Therefore, the rejection of the Claims set forth in the Non-Final Rejection is maintained.  Reasons for the rejection are set forth in detail below in the “Response to Arguments” section.  
	In light of the maintained rejection, the mapping of the claims to the references remains applicable and is repeated here for completeness of the record.
	 A new rejection under §112 is set forth below.  Some of the claim language requires clarification.
	The Claims were found eligible under §101 in a previous action.
	OFFICE NOTE:  In several previous Office Actions, the Examiner has suggested that an interview would advance prosecution and benefit both Applicant and Examiner.  However, no interview has been requested.  Although the Examiner has had communications with Mr. Vitaly Orekhov, no formal interview was conducted with either him or Mr. Rhoa.  The invitation to interview this application is renewed and would be favorably received.  See AIR link in the “Conclusion” section below.



Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21 - 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 21 is illustrative of the rejection.
This Claim recites a “first power state” and a “deactivation state,” or between a “second power state” and an “activation state.”  It is respectfully submitted that a deactivation state (or an activation state) is also a power state.  Although the Amendment now recites that the “display . . . is in a deactivation state,” it is not clear if that deactivated state is pursuant to the first power state or another power state.
Also, Claim 21 recites “a first signal that requests payment” and “a second signal that requests payment.”   It is not clear if this is one payment or a second payment request.
	Clarification is required.





Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21 - 32 are rejected under 35 USC § 103 as being unpatentable over U.S.  Publication No. 2016/0224966 to Van Os et al. (hereinafter “Van Os”) in view of U.S. Patent Publication No. 8,639,291 to Gailloux et al. (hereinafter “Gailloux”).

With regard to the Amendment:
In the Amendment, Claim 21 was amended as follows:

    PNG
    media_image1.png
    642
    661
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    263
    613
    media_image2.png
    Greyscale


	
    PNG
    media_image3.png
    434
    631
    media_image3.png
    Greyscale


Independent Claim 27 was amended in a substantially similar fashion.  No other claims were amended.  Therefore, the following analysis applies to the Amendment in its entirety.
As recited above, the Amendment clarifies that the “display” is in a deactivated state during certain functions.  However, as noted above in the §112 rejection, the power state of this component (e.g. display) as well as the power state of the device as a whole is still unclear.
Furthermore, the combination of Van Os in view of Gailloux teaches these limitations as amended.  Van Os teaches the use of a mobile computing device which can be used to carry out payments.  The conservation of power is clearly taught:
“[0239] As described below, method 700 provides an intuitive way for conducting a payment transaction. The method reduces the cognitive burden on a user for conducting the payment transaction, thereby creating a more efficient human-machine interface. For battery-operated computing devices, enabling a user to conduct payment transactions faster and more efficiently conserves power and increases the time between battery charges.”  (emphasis added) 

Furthermore, Van Os teaches different power states described as a “lock state” or an “unlock state.”  Various functions are limited depending on these two states. For example:
[0270] In the lock state, the electronic device 100 is powered on and operational but is prevented from performing a predefined set of operations in response to the user input. The predefined set of operations may include navigation between user interfaces, activation or deactivation of a predefined set of functions, and activation or deactivation of certain applications. The lock state may be used to prevent unintentional or unauthorized use of some functionality of the electronic device 100 or activation or deactivation of some functions on the electronic device 100. In the unlock state, the electronic device 100 is power on and operational and is not prevented from performing at least a portion of the predefined set of operations that cannot be performed while in the lock state.
[0271] When the device 100 is in the lock state, the device 100 may be said to be locked. In some embodiments, the device 100 in the lock state may respond to a limited set of user inputs, including input that corresponds to an attempt to transition the device 100 to the user-interface unlock state or input that corresponds to powering the device 100 off.
[0272] At FIG. 8C, the display of the device 100 is turned on (e.g., displaying a current date or other information) and the device is in a lock state (e.g., locked).
[0273] While the electronic device is not enabled to participate in payment transactions via the short-range communication radio (whether the display is on or not, and whether or not the device is in a lock state or unlock state), the device detects activation of the physical input mechanism 204. For example, activating the physical input mechanism may require two presses (or clicks) of a mechanical or capacitive button within a predetermined period of time. Thus, the user can initiate the activation of the physical input mechanism 204 at either FIG. 8B or FIG. 8C.
[0274] In response to detecting at least a portion of the activation of the physical input mechanism (e.g., the first click or the button down portion of the first click), the electronic device detects a fingerprint using the integrated biometric sensor, as illustrated in FIG. 8D and as indicated by indicator 804. The electronic device also determines (e.g., at the electronic device) whether the fingerprint is consistent with an enrolled fingerprint that is enabled to authorize payment transactions.
[0275] As illustrated in FIGS. 8E-8G, in accordance with a determination that the fingerprint is consistent with an enrolled fingerprint that is enabled to authorize payment transactions, the electronic device enables the device to participate in payment transactions via the short-range communication radio, as indicated by indicators 810A-810C. For example, the electronic device transitions to an armed state (e.g., the electronic device advertises using the short-range communication radio that the device can make an NFC payment) in preparation for a payment transaction.
[0276] Although FIGS. 8C-8H illustrate displaying user interfaces, the same technique described above can be performed while not turning on the display.”    (emphasis added) 

Clearly, Van Os teaches that a payment may be made with the display in a deactivated state.  Van Os also teaches that such a payment can be made without any authentication function:
“[0279] FIG. 8I illustrates the user placing the electronic device within range of field 852 generated by contactless payment transaction terminal 850. While the device is enabled to participate in payment transactions via the short-range communication radio, the device detects, by the short-range communication radio, presence of a field 852 generated by a contactless payment transaction terminal 850; performs, using the short-range communication radio, a handshake with the contactless payment transaction terminal 850; and authorizes the payment transaction, as illustrated in FIG. 8J and as indicated by indicator 814. As a result, the user does not need to authenticate (e.g., using fingerprint authentication) while the device is within range of field 852, as the user has already enabled the device in anticipation of the payment.
[0280] In contrast, if the user places the electronic device within range of field 852 generated by contactless payment transaction terminal 850 while the device is not enabled to participate in payment transactions via the short-range communication radio, the device will detect the field 852, determine that the electronic device has not been preauthorized by the user for proceeding with payment transactions, and attempt to receive authorization from the user to enable the electronic device to participate in payment transactions via the short-range communication radio.”  (emphasis added) 

On the other hand, Gailloux also teaches this feature, that such a payment function can be achieved – in a low power state – without any authentication function:
In an embodiment, the user may activate a limited execution mode of operation of the mobile device when the device has entered the low battery shut-off mode. In the limited execution mode of operation, a cellular radio transceiver and a display of the mobile device are prevented from being powered on, as these devices may consume a large amount of power. In the limited execution mode, an application may execute on a processor of the mobile device that promotes a user entering inputs and reconfiguring payment card selections and/or receiving personal identification number inputs. In an embodiment, the application may execute on a programmable logic device (PLD) or an application specific integrated circuit that is part of the processor while the remainder of the processor, for example a microprocessor chip and/or a digital signal processor chip that consume more power, remain powered down. The application may provide simple functionality, and the programmable logic device may execute at a relatively slow processor rate to reduce power consumption.  (Emphasis added) 
See Col. 5.

Column 2 clearly teaches that a payment operation can be completed when the device is in a low battery operation mode:
“In an embodiment, a mobile device that is configured to complete payment transactions after the device has completed a low battery shut-off is disclosed.”  (emphasis added) 

Column 4 teaches that the payment may be completed without the using needing to in put a PIN:
“When the mobile device automatically provides the authorization code and/or personal identification number, however, the payment security of the mobile device may be reduced. To reduce the time duration of this security vulnerability, the application may further prompt the user to define a time duration during which payment transactions may be completed by the mobile device without the user providing a personal identification number.”  (emphasis added) 

A PIN is considered to constitute the recited “preset information.” 
Thus, in Gailloux, the user can store the payment information – including a PIN – and while the device is in a low power mode the payment can be executed without “the user” providing any authentication.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the low power management mode teachings of Van Os with the non-authentication in low power mode teachings of Gailloux.  The motivation for doing so would come from Van Os.  As noted above, Van Os teaches the completion of payment in two batter states.  It would greatly enhance the utility of Van Os to be able to complete payment when the phone is essentially “off” and to do so without requiring authentication.  

Therefore, as to the amended claims as set forth in the Amendment:
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the low power management mode teachings of Van Os, wherein a payment function can be carried out in a locked or low power mode, with the non-authentication in low power mode teachings of Gailloux.  The motivation for doing so would come from Van Os.  As noted above, Van Os teaches the completion of payment in two battery states.  It would greatly enhance the utility of Van Os to be able to complete payment when the phone is essentially “off” and to do so without requiring authentication.  

The following explanation provides a mapping of the claims against the prior art references as previously applied.
With regard to the claims as previously presented:
Van Os was cited in the Initial Office Action and is, therefore, familiar to Applicant.  Van Os is in the same field of endeavor as the claimed invention in that the electronic device is used to transact mobile payments using NFC technology.  Van Os discloses a mobile device using NFC technology which has power management features in a contactless, e-wallet context.  See at least Van Os:  Abstract.  In addition, Van Os teaches that fingerprint authentication is used on the device.
The device remains in a low power mode until such authentications are successfully accomplished in order to conserve battery power.  See Van Os:  [0008] and [0005] – [0006].
Van Os:  [0065] also teaches the use of a power management system which utilizes, at least in part, a “locked” state (i.e. a “first power state”) to conserve battery power.  See at least Van Os:  [0010] – [0011].  In a “second power state,” the device is unlocked to complete payment in the normal fashion.  See at least Van Os:  [0286].

Accordingly, with respect to Claim 21, as previously presented, Van Os teaches as follows:

21. (New) An electronic device comprising: communication module comprising a communication circuitry and an antenna;  (See at least Van Os:  Abstract and Fig. 1A, item 108 RF circuitry and illustrated antenna.)

one or more sensors; and  (See at least Fig. 1A, items 166, 168, 112, 164, 165, etc.)

at least one processor, wherein the at least one processor is configured to:   (See at least Fig. 1A, item 120)

receive, using the communication module, a first signal that requests payment from an external electronic device in a first power state; (See at least [0279], the device receives from a POS terminal a request for a “handshake,” which is considered to constitute a first signal requesting payment.)

receive, using the communication module, a second signal that requests payment from an external electronic device while the electronic device is in a second power state;  (See at least [0262] – [0289] and Figs. 8A – 8K, which describe various payment functions being completed with the device in the “unlocked” state, thereby being in a second power state.)

determine whether to perform an authentication function related to payment;  (See at least [0286])

in case of determining to perform the authentication function, identify, using the one or more sensors, an authentication input with respect to the electronic device function based on the authentication function in a second power state;  (See at least [0286])

in response to identifying the authentication input, perform a second function related to payment based on the second signal; and  -2-KIM et al.Atty Docket No.: JAR-6243-0023 Appl. No. 15/360,085 Response to O/A dated 06/25/2019(See at least [0286], which describes the completion of the payment function following authentication.)

Subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitation, it does not appear that Van Os explicitly teaches:
perform a first function related to payment based on the first signal without any authentication function while the electronic device is in a deactivation state; 
	or,
in case of determining not to perform the authentication function, perform a second function related to payment based on the second signal without the authentication function, wherein the first power state is a state requiring lower power than the second power state.  
However, Gailloux teaches these features.
Gailloux is in the same field of endeavor as Van Os and the claimed invention and addresses the same problem as the claimed invention.  This reference is entitled:
“Mobile phone operation during low battery condition.”  In this reference, a payment operation can be completed without authentication and when the mobile device is in a low power mode.  The Abstract reads as follows:
“A mobile phone configured to complete payment transactions while the mobile phone is in a low battery shut-off state. The mobile phone comprises a secure element configured to store payment cards, a near field communication transceiver, wherein the near field communication transceiver is configured to complete a payment transaction based on a payment card stored in the secure element, a memory, a processor and an application stored in the memory. When executed by the processor, the application detects whether a power reserve is below a predefined threshold. When the power reserve is detected below the predefined threshold, the application prompts selection of a payment card stored in the secure element for use in completing payment transactions while the mobile phone is in a low battery shut-off state and configures one of the secure element or the near field communication transceiver to complete payment transactions using the selected payment card.”  (emphasis added)

In other words, Gailloux teaches that a payment operation (i.e. a “second function related to payment”) - the final completion of payment – may be completed when the mobile phone is in a low battery state without any authentication by the user.  This is accomplished by selecting – when the phone is in a first, sufficient battery state – a default payment card.  Payment is completed when power is lower by a key press since the display may be off and the phone is in this second battery state (i.e. “off”).  Such payment is completed without inputting any authentication or authorization.  This is especially taught at Gailloux:  Col. 3, lines 28 – 67 and Col. 4, lines 1 – 5, which read as follows:
“The mobile device may have a near field communication transceiver which may be able to operate without the mobile device being powered on and/or while not booted. In this operation mode, the near field communication transceiver may complete a payment transaction based on a previously selected payment card. The present disclosure teaches an application that executes on the mobile device that monitors the battery power level, and when battery power drops below a predefined threshold, the application may prompt the user to select one of the payment cards stored in the mobile device to be a default payment card for use if the mobile device automatically shuts down in response to an excessively low battery capacity. When the battery power level drops below the predefined threshold, the application may first alert the user with a loud tone, to call the user's attention to an approaching automated mobile device shut down and to select a default payment card. When a default payment card is selected in this way, the user may be able to complete a payment transaction with a near field communication transceiver of a point-of-sale terminal or a transit turnstile. In an embodiment, the user may press and hold an input key of the mobile device to provide a path to transfer energy provided by an external radio frequency emission, for example from a near field communication transceiver of the point-of-sale terminal, to a near field communication transceiver and/or secure element of the mobile device.”


“When completing some payment transactions during normal operation of the mobile device using a payment card, such as a credit card, the user may be prompted to enter an authorization code and/or a personal identification number. When the mobile device is powered off, for example as a result of an automatic shutdown in response to an excessively low battery capacity, the mobile device may not receive inputs from the keyboard or touchscreen, the user may not be able to provide the authorization code and/or personal identification number and hence may be unable to complete the desired payment transaction.  The present disclosure teaches storing the subject confidential information in the mobile device and supplying this while the mobile device is in an automatic shutdown state, for example when the battery power is below the predefined threshold. The application may prompt the user to input this information at the same time that he or she selects a default payment card. Alternatively, this information may already be stored with other confidential information about the payment card.”  (emphasis added)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the low power management mode teachings of Van Os with the non-authentication in low power mode teachings of Gailloux.  The motivation for doing so would come from Van Os.  As noted above, Van Os teaches the completion of payment in two batter states.  It would greatly enhance the utility of Van Os to be able to complete payment when the phone is essentially “off” and to do so without requiring authentication.  

With regard to Claim 22, Van Os teaches wherein the sensors comprise one or more of a fingerprint sensor, an iris sensor, a camera sensor, a sound sensor, or a heart-rate sensor, and wherein the at least one processor is configured to: obtain one or more pieces of biometric information using a corresponding sensor from among the fingerprint sensor, the iris sensor, the camera sensor, the sound sensor, or the heart-rate sensor; and perform the authentication function based on the one or more pieces of biometric information.   (See at least Van Os:  [0008] and [0005] – 0006])

With regard to Claim 23, Van Os teaches wherein the at least one processor is configured to transmit a request for performing the payment to an external electronic device using the communication circuitry of the communication module if the authentication is successful.  (See at least Van Os:  [0196])

With regard to Claim 24, subject to further consideration of the cited Van Os reference and subject to the broadest reasonable interpretation of the relevant limitation, that reference does not appear to explicitly teach wherein the processor is configured to transmit a first payment information corresponding to a user for the authentication while the display is off in the first power state.  However, as quoted above, Gailloux teaches this limitation:
“When the mobile device is powered off, for example as a result of an automatic shutdown in response to an excessively low battery capacity, the mobile device may not receive inputs from the keyboard or touchscreen, the user may not be able to provide the authorization code and/or personal identification number and hence may be unable to complete the desired payment transaction.”  (emphasis added)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the low power management mode teachings of Van Os with the non-authentication teachings of Gailloux.  The motivation for doing so would come from Van Os.  As noted above, 
Van Os teaches the completion of payment in two batter states.  It would greatly enhance the utility of Van Os to be able to complete payment when the phone is essentially “off” and to do so without requiring authentication.  


With regard to Claim 25, Van Os teaches wherein the antenna comprises at least one of an NFC (near field communication) antenna or an MST (magnetic secure transmission) antenna.  (See at least Van Os:  [Fig. 1A, item 180)

With regard to Claim 26, Gailloux teaches wherein the deactivation state of the electronic device comprises a state in which the display of the electronic device is off.  See the portion of Gailloux quoted above in connection with Claim 24.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the low power management mode teachings of Van Os with the non-authentication teachings of Gailloux.  The motivation for doing so would come from Van Os.  As noted above, 
Van Os teaches the completion of payment in two batter states.  It would greatly enhance the utility of Van Os to be able to complete payment when the phone is essentially “off” and to do so without requiring authentication.  

With regard to Claim 27, this claim is virtually identical to Claim 21 above and is obvious for the same reasons set forth above with respect to that claim.  

With regard to Claim 28, this claim is virtually identical to Claim 22 above and is obvious for the same reasons set forth above with respect to that claim.  

With regard to Claim 29, this claim is virtually identical to Claim 23 above and is obvious for the same reasons set forth above with respect to that claim.  

With regard to Claim 30, this claim is virtually identical to Claim 24 above and is obvious for the same reasons set forth above with respect to that claim.  

With regard to Claim 31, this claim is virtually identical to Claim 25 above and is obvious for the same reasons set forth above with respect to that claim.  

With regard to Claim 32, this claim is virtually identical to Claim 26 above and is obvious for the same reasons set forth above with respect to that claim.  

Response to Arguments
6.	Applicant's arguments set forth in the Amendment have been fully considered but they are not persuasive.  
In its Remarks, Applicant briefly argues that:
“The Office Action acknowledges that Van Os fails to disclose “perform a first function related to payment based on the first signal without any user authentication function while the electronic device is in a deactivation state;” and “in case of determining not to perform the user authentication function, perform a second function related to payment based on the second signal without the user authentication function, wherein the first power state is a state requiring lower power than the second power state,” but relies on Gailloux for teaching these features.”

Applicant also argues that Gailloux does not teach the amended features.

The Office respectfully disagrees.  Upon reconsideration, as outlined above, Van Os does in fact teach a payment function without the user providing any authentication action.  Furthermore, Gailloux teaches this same feature as detailed above.  For example, Gailloux teaches:
The user of the mobile device 102 may execute some application, for example an electronic wallet application or some other application, to select one of a plurality of payment cards stored in the mobile device 102. The payment card may be any of a transit payment card, a debit payment card, a credit card, a gas credit card, or other payment card. The secure element 124 and/or the memory 122 may store payment card account numbers, authorization codes, personal identification numbers (PINs), and/or account holder identity associated with the various payment cards. The near field communication transceiver 126 may transmit the appropriate information about the selected payment card to the external near field communication station 108 to complete the payment transaction, for example to pay a fare of a transportation system, to pay for goods or services at a point-of-sale terminal, or other payment transaction.

Also from Gailloux:
The application 123 may further prompt the user to input a time duration during which the selection of the payment card may be used as a default payment card. After the expiration of the input time duration, the default payment card may no longer be valid, such that if the mobile device 102 is lost or stolen the default payment card cannot be used after the expiration of the time duration. The application 123 may further prompt the user to input a time duration during which a personal identification number (PIN) need not be entered to complete a payment transaction using the selected payment card. The application 123 may configure the near field communication transceiver 126 and/or the secure element 124 to provide the personal identification number that may be stored in the secure element 124 or in the memory 122, thereby avoiding the need for the user to input this information from the display 114 (in the event the display 114 is a touch screen) or from the input keys 116.  (emphasis added) These quotes taken from Cols. 6 – 7 of Gailloux.

Furthermore, the section from Col. 4, lines 12 – 13, clearly appears to teach that no PIN is required to complete payment in certain embodiments to enhance the security of the transaction.

As to the “specific cost” limitation, Claim 21 essentially relates to the final limitation which addresses the situation where the mobile device must determine whether to perform an authentication function when the device is in a low power state.  According to the limitation, this determination is based on the amount of the payment involved (i.e. “within a specific cost”).
However, an Os teaches these features:
“[0236] In some embodiments, the electronic device determines whether a payment amount of the payment transaction meets a predefined criteria (e.g., the payment amount is larger than a threshold payment amount). The second authorization data is (e.g., only) requested from the user (and subsequently received) in accordance with a determination that the payment amount of the payment transaction meets a predefined criteria (e.g., the payment amount is larger than a threshold payment amount). In contrast, in accordance with a determination that the payment amount of the payment transaction does not meet the predefined criteria (e.g., the payment amount is equal to or less than the threshold payment amount), the electronic device authenticates the payment transaction with only a single form of authentication (e.g., the electronic device only requests and uses the first authorization data). For example, the user may have previously requested that the bank pin authorization code only be transmitted to the one or more servers when the total amount (e.g., price) of the transaction exceeds a certain amount. For another example, the bank processing the payment request may require that the payment request include the bank pin authorization code when the total amount of the transaction exceeds a certain amount.”  (emphasis added) 

Thus, in Van Os, with the device in a low power state, a payment can still be carried out without the “user” inputting any authentication function if the payment amount is more or less than a “specific cost.”  The Claim is not limited in terms of high or low but within some unspecified range.
Applicant should also note that the prior art is replete with references teaching power management and allowing payment – using a mobile device – while in a low power mode.  Since the display is a component which typically uses the most power, it is obvious to deactivate the display when conserving power but still allowing a payment function, including payment without an authentication function related to such payment.
Therefore, Applicant is strongly encouraged to review – not only the references relied upon in support of the rejection – but also the other references cited herein and in previous Office Actions.
Therefore, the rejection of the claims over Van Os in view of Gailloux is maintained.
An interview is – again – encouraged.

Conclusion
7.	Applicant should carefully consider the following in connection with this Office Action:
  	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. power conservation in using an e-wallet device for making payments). 
	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2016/0379206 to Lee et al.  This reference is relevant to the features of making payments in low power mode.
	PCT Patent Publication No. WO 2017/018577 to Song et al.  This reference is relevant to the features of making payments in emergency settlement mode.
	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review not only the cited references but also the cited but non-applied references listed above, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim. 
	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	In particular, interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:
	USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Other forms of interview requests filed in this application may result in a delay of scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	D.	Communicating with the Office
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


William (Bill) Bunker
U.S. Patent Examiner
AU 3691

(571) 272-0017

November 8, 2021
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691